Title: From John Quincy Adams to Thomas Boylston Adams, 29 March 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 14.
St: Petersburg 29 March 1811.

At length after an interval of five months and seven days, since that when your last preceding letter came to hand, I have this morning enjoyed the pleasure of receiving your’s of 24. September—It is more than six months old; but as it is dated two months later than any letter that I had yet received from Quincy, it was as welcome and almost as grateful as if it had come with the speed of a Telegraphic despatch.
It was forwarded to me from London by Mr: Farley, who was taken on his passage to France in a vessel of Mr: Gray’s, and carried into England; and like almost all the letters which have reached us from American, has travelled far by Sea and by Land before it could find me. It is still without a number, so that I am not certain but that it leaves others yet outstanding, between it, and its immediate predecessor hitherto received; which bears date the 7th: of May. As however it acknowledges at once the receipt of four letters from me dated from the beginning of February to the last of June, I infer that there is no intermediate letter from you, missing; and thereupon I recur again to the Rules, which I have laid down to myself for corresponding with you, and which I have already recommended for your use in return—1. To write at least once in the course of every Month. 2. Not to wait for the knowledge of an opportunity to send, but to have a letter always ready for the opportunity. 3. To return a separate answer to ever letter received.—By a steady and persevering practice upon these principles I am confident that we shall have the pleasure of hearing from each other more frequently & more recently than we have done hitherto.
I renew my cordial thanks to you for your careful attention to my private concerns, and for the information concerning them contained in your letter—I am glad that you have found it convenient, and warmly hope that it will prove as profitable as you expected to remove into the dwelling at the foot of Penn’s Hill—As to the Repairs, being perfectly satisfied of your Discretion, and that you would incur no expence for them which would not be necessary for your comfort and that of your family, I subscribe in the most entire Confidence to all your arrangements, and shall be pleased in proportion as you make them suitable to your own wishes.
The first intimation which I received of your removal and of your purpose to take my two boys into your family was by a letter from your wife to mine which was brought by Mr. Jones and which was received in September—It was a plan perfectly agreeable to us; and concerning which I could not hesitate, on the supposition that it would be agreeable to Mrs. Cranch—I felt myself under such Obligations to her for the kindness and care which she had bestowed upon them in times of our absence on repeated occasions, that I could not think of removing them from her family, unless it were with her own cheerful consent and approbation—My wife’s sentiments were precisely the same; and I wrote accordingly to my mother.—About a Month afterwards, I received your letter of 7. May mentioning more particularly your intentions; and have supposed untill now that the boys would be with you—I can now only say that I approve entirely of your plan, and shall be well satisfied to have you take them; but it must be on condition that Mrs. Cranch shall also be satisfied with the arrangement; and most especially that she shall be assured it is not from any abatement of our gratitude for her kindness, or of our persuasion that they would continue to have every parental affection paid to them under her care. I have in several of my late letters specified many particulars of their education, which I am very desirous should be attended to, and to which no person can so well attend as yourself—The use and management and necessary caution of fire-arms, and dangerous weapons, and the art of swimming in particular—Those are both things attended with so much danger that the very thought of my children’s being exposed to them is painful—But it is in both respects a knowledge so useful and so necessary to preserve from dangers inevitable through life, that I wish to have my boys familiarized to them under the eye of one whose caution will be sharpened with all a father’s anxiety.
The French Language, and the hand-writing are also objects of such high importance in my estimation that I must repeat the request that they may on no account be neglected. George had been so slow in learning to write, and in the course of two years had made so very little progress before we came away, that unless incessant attention be paid to him on this Article, I am afraid he will never write a good hand. As to the French, I am perhaps prejudiced a little in favour of it, from the particular advantages which I myself have derived from my own intimate knowledge of it; and which I am sensible have resulted rather from the special incidents of my life, than from any Circumstances generally applicable to the pursuits of Americans—I over-rate it perhaps, as I have sometimes thought my father over-rated the Law; because it has been so special a friend to myself—But so it is—What can we reason but from what we know? An American whose destiny will never lead him out of his Country may I know, get along very well through life, without French, but on the Continent of langua Europe, it is so universally the language of business, as well as of elegance and taste that I am extremely desirous that my children should all possess it.
I hope you have before this paid he Bill for £300 Sterling, which more than a year since I drew, upon the Credit, which he Mr: Gray had first furnished me on my leaving the United States—He has in the most obliging manner not only sent me the additional credit, which on my arrival here I had written to request of him, but gave orders to the Captains of all his Vessels which came here last year, to supply me any sum for which I should have occasion from the proceeds of their Cargoes—The very extent, and generosity of this Confidence operated as a warning to me not to abuse it, and I have now reason to hope, that I shall not be under the necessity of drawing upon it, at all—You may at least be assured that I shall not call upon you for any further contribution, and if on the receipt of this the Bill remains unpaid, I wish you to discharge it immediately, with my renewed thanks to Mr: Gray, for the accommodation which I have used, and for those which he has placed at my disposal, but for which I have had no necessary call.
I certainly approve of your expedient in placing even at private security the surplus of my funds in your hands, rather than insist upon a partial payment of principal on my note to my father, against his inclination—But by the receipt of this I trust you will be able to discharge the whole amount of the Note; and that he will be willing to receive it—You must yourself find out some way of investing it safely for him, which being upon the spot you can surely do with a little attention—But I must intreat you not to place any money of mine upon any private security whatsoever, so long at least as there is a Cent of debt of my own to pay—This injunction I wish you to consider as positive—And if my father and mother continue unwilling to receive the payment of my Notes to them, and you have a balance of mine in your hands, place it in the public funds and not upon private security. If I had not heretofore by a multiplied and dear experience learnt how worthless all private security is to a man separated from it by the Atlantic Ocean, I should have one indication of it in the shivers of Hilliard’s credit, and his incapacity to furnish you so much as the fifty Copies of my own Lectures, which I had purchased, to give as presents to my friends; while he in his ruin was subsisting upon the fruit of my labours.
The only stipulation, or rather verbal agreement with Mr. T. Welsh junr: of which I have any recollection, upon the rebuilding of the House in Court Street was, that the Rent should be suspended for the time, while he would be obliged to take an office elsewhere, and that he should be suited in the new Building with an Office, instead of that which he held in the old one—and at least the same Rent. I accordingly stipulated with Messrs: Osgood and Whitney that he should be so accommodated—But I never understood that Mr: Welsh had a thought of asking for an offset of arrears; nor do I see with what propriety he could ask it—That he should not pay for an Apartment while he could not occupy it, was a reasonable condition—That he should have in the new Building, one instead of that which he gave up was also reasonable, and I took care to secure it for him—But if he had claimed an offset of arrears, merely for his consent that I should rebuild the house, I should rather have waited untill the expiration of his term—The trouble of moving and removing his Office-furniture and Books was all the sacrifice that I could desire him to make, and had he asked it I should readily gave paid the expence of that—But I did not and do not expect to pay him for his consent, merely because he might have withheld it. Let him have every fair and just accommodation; and if payment is inconvenient to him, indulge him with time—If you can give him the occasion to pay in the way of his business, I shall be satisfied; but he certainly never hinted to me the idea of an offset of arrears.
I will write from this place to Mr: Copley in London, requesting him to deliver the Portrait to the order of Mr: Boylston; so that whenever the non-intercourse shall again cease, he may have it by writing for it. But you must also procure from your father an order upon Mr: Copley to deliver it to my disposal, which I think he did once give me, but which I had not then the means of transmitting, and which I have not now at hand—This reminds me of the two Portraits, of my father and mother which that, I know not what to call him, Stewart has so shamefully kept, and which I wish you could get once more out of his hands, as you once rescued them from the Sheriff at Philadelphia.—Among some of my papers which I left with you, is the receipt for painting that of my mother—But I know not whether you can find it.—If you can I recommend to you to bring an action for it against Stewart, and make the Sheriff take it from him again.
My paper draws to a close; and as I mean to send this letter over land to Amsterdam, I am too stingy of postage to commence upon another Sheet—But I shall glean the materials for another letter, from your last, which is as fruitful of epistolary matter, as according to one of Shakespear’s lovers, a request for a kiss is of conversation between a Lady and a Gentleman—We have here a new Winter just now setting in—I do not expect to have an opportunity to write you by direct conveyance for more than two Months to come.—The river Neva, at this moment would bear Atlas and his load.

A.All Well.
